DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system in claims 17-20 comprising a plurality of saw blades and means for drilling holes (drill bits) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clm 11:  This claim recites “the length” in line 1.  There is a lack of antecedent basis for this limitation in the claim.  It is unclear as to what element this length is referring to.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 14, 15 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Borchers (US 695439).
Re Clm 1:  Borchers discloses a fence batten (see figs), comprising: an elongated post (11) having an outer surface (exterior) surrounding a longitudinal axis (any axis inside of the exterior); and an angled slot (18) formed through the outer surface of the post, the angled slot defining an upper slot surface and a lower slot surface (see figs), the upper slot surface lying in a plane defining an acute angle with respect to the longitudinal axis (See figs). 
Re Clm 9:  Borchers discloses an inner surface (surfaces of internal cavity 17) extending between the upper slot surface and the lower slot surface. 
Re Clm 10:  Borchers discloses wherein a point on the inner surface approximately midway between the upper slot surface and the lower slot surface (in the corner) intersects longitudinal axis (selected longitudinal axis selected at the intersection point with the corner inner surface midpoint). 
Re Clm 14:  Borchers discloses wherein the acute angle is approximately 45 degrees.  Examiner notes the angle appears to be 45 degrees and therefore reads on “approximately” 45 degrees.   
Re Clm 15:  Borchers discloses a plurality of longitudinally spaced angled slots formed in the post, each angled slot defining an upper slot surface and a lower slot surface, wherein for each angled slot the upper slot surface lies in a plane defining an acute angle with respect to the longitudinal axis (see figs). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1587441, hereafter ‘441, in view of Reinert (US 1033617).
	Re Clm 1:  ‘441 discloses a fence batten (fig 4), comprising: an elongated post (2) having an outer surface surrounding a longitudinal axis (any longitudinal axis of 2); and an angled slot (7) formed through the outer surface of the post, the angled slot defining an upper slot surface (top) and a lower slot surface (bottom).
	‘441 fails to disclose an upper slot surface lying in a plane defining an acute angle with respect to the longitudinal axis.  
Reinert teaches the use of an angled slot having upper and lower slot surfaces, wherein the upper slot surface lies in a plane defining an acute angle with respect to the longitudinal axis.  This is taught for the purpose of preventing easy lateral uncoupling of a wire and the post.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the slot of ‘441 to be an angled slot comprising an upper slot surface lying in a plane defining an acute angle with respect to the longitudinal axis, as taught by Reinert, for the purpose of preventing easy lateral uncoupling of a wire and the post. 

	Re Clm 3:  Examiner notes that ‘441 as modified above fails to disclose wherein the first hole has a diameter of approximately one-quarter inch.  However, Examiner also notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have provided the first hole to have a diameter of approximately one-quarter inch for the purpose of accommodating a similarly sized fastener in order to secure the wire to the post.  
	Re Clm 4:  ‘441 as modified above disclose wherein the first hole is concentrically aligned along an axis of penetration that is substantially normal to the upper slot surface (see Reinert, fig 1). 
	Re Clm 6:  ‘441 as modified above disclose wherein the first hole and the second hole are concentrically aligned (about pin 19). 
	Re Clms 7 and 8:  Examiner notes that ‘441 as modified above fails to disclose wherein the angled slot has a height between the upper slot surface and the lower slot surface is about one-quarter inch and sufficient to accommodate 12.5 nominal gauge barbed wire.  However, Examiner also notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have modified the height of the 
	Re Clm 9:  ‘441 as modified above discloses an inner surface (Reinert, curved surface bottom of the slot) extending between the upper slot surface and the lower slot surface. 
Re Clm 10:  ‘441 as modified above discloses wherein a point on the inner surface approximately midway between the upper slot surface and the lower slot surface intersects the longitudinal axis.  Examiner notes that any sized slot of ‘441 would have a midpoint of its inner surface to intersect a longitudinal axis located at such an intersection.
	Re Clm 11 (as best understood):  Examiner notes that ‘441 as modified above fails to disclose a length of between about 4 to 6 feet.  However, Examiner also notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have provided the length to be between about 4-6 feet to the purpose of providing an optimal strength and size of the fence.  
	Re Clm 12:  Examiner notes that ‘441 as modified above fails to disclose wherein the post is formed from a round length of softwood.  Examiner notes, however, that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have formed the post from a round (as naturally found) length of softwood for the purpose of its flexibility in its use in a wire fence.  
	Re Clm 13:  Examiner notes that ‘441 as modified above fails to disclose an average cross sectional area of the post is between about 4 square inches and about 6 square inches.  However, Examiner also notes that a change in the size of a prior art device is a design consideration within the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have provided the post with an average cross sectional area of between about 4 square inches and about 6 square inches for the purpose of providing an optimal strength and size of the fence.  
	Re Clm 14:  ‘441 as modified above discloses wherein the acute angle is approximately 45 degrees (see Reinert fig 1). 
	Re Clm 15:  ‘441 as modified above discloses a plurality of longitudinally spaced angled slots formed in the post ‘441 fig 1), each angled slot defining an upper slot surface and a lower slot surface, wherein for each angled slot the upper slot surface lies in a plane defining an acute angle with respect to the longitudinal axis (as taught above by Reinert). 

Re Clm 16:  Examiner notes that ‘441 as modified above fails to disclose wherein any two adjacent angled slots are spaced apart by approximately ten inches.  However, Examiner also notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have provided the post wherein any two adjacent angled slots are spaced apart by approximately ten inches, for the purpose of providing an optimal and desired gaps in the wire fence.  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1587441, hereafter ‘441, in view of Foreman (US 782,121).
	Re Clm 17:  ‘441 discloses a system for manufacturing a fence batten from a post (see figs) comprising:  a plurality of angled slots (7) through an outer surface of the post, the angled slots spaced apart according to the spaced-apart relationship of the saw blades, each angled slot defining an upper slot surface (top) and a lower slot surface (bottom) and, wherein for each angled slot the upper slot surface lies in a plane defining the same angle with respect to a longitudinal axis of the post (see figs). 
	‘441 fails to disclose a plurality of saw blades maintained in a spaced-apart relationship, each of the saw blades coupled to a common means for linear translation of the saw blades, each saw blade tilted at a same angle with respect to a longitudinal axis of the post, the system configured so that the saw blades, when translated by the common means into the post lying in a linear path of the saw blades and approximately equidistant from each of the saw blades, wherein the saw blades will cut the angled slots.
	Foreman discloses a system of a plurality of saw blades maintained in a spaced-apart relationship, each of the saw blades coupled to a common means for linear translation of the saw blades, each saw blade tilted at a same angle with respect to a longitudinal axis of the post, the system configured so that the saw blades, when translated by the common means into the post lying in a linear path of the saw blades and approximately equidistant from each of the saw blades, wherein the saw blades will cut the angled slots.  This is taught for the purpose of being simultaneously operated for .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1587441, hereafter ‘441, in view of Foreman (US 782,121) as applied to claim 17 above and further in view of Reinert (US 1033617).
Re Clms 18-20:  ‘441 as modified above fails to disclose a means for drilling a hole through the outer surface of the post and to at least one upper slot surface, the hole concentrically aligned along an axis of penetration that is substantially normal to the at least one upper slot surface.  
Reinert (fig 1) discloses a hole (18) formed through the outer surface of the post and to at least one upper slot surface, the hole concentrically aligned along an axis of penetration that is substantially normal to the at least one upper slot surface.  This is taught for the purpose of securing a wire within the slot to retain the wire/post connection.   Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have provided first and second holes, as claimed, in the upper and lower surfaces of the modified post device of ‘441, as further taught by Reinert, for the purpose of securing a wire within the slot to retain the wire/post connection. 
Examiner takes OFFICIAL NOTICE that forming multiples by drilling with a plurality of drill bits (dual drill press, for example) is well-known in the hole forming art for the purpose of increased production and accurate and repeatable spacing of holes.  Therefore, it would have been obvious to one having ordinary skill in the before the filing date of the present invention to have provided the forming of the holes of the modified device of ‘441 to be achieved by drilling means of a plurality of drill bits capable of being repositioned to drill the hole to an upper slot surface of any one of the angled slots (clm 19) and to drill .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.